DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Response to Amendments
The Amendment filed 12/23/2021 has been entered. Claims 1 and 5 were amended and claims 13, 22, and 26 were canceled. Thus, claims 1-12, 14-21, and 23-25 are pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “vibrating generator” in claim 1 line 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2-5 and 20-21, these claims recited limitations towards an eye mask embodiment having the moldable heating discs comprise a heating material of iron which is oxidized to ferrous oxide to create the applied heat, but this moldable heating disc embodiment using a chemical reaction would not be controllable by a pulse width modulation controller as required by claim 1, as it is dependent upon or ‘controlled’ by how quickly the iron can be exposed to and react with air (see paras. [0031-0038] of the Applicant’s specification). As the specification fails to provide an adequate written description of how the pulse width modulation controller would work to control the exothermic reaction of the iron with oxygen to produce heat in this moldable heating disc embodiment, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 7, 11-12, 14-15, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (US 8,721,572 B1) in view of Devine (US 2015/0012073 A1), Abreu (US 2002/0049389 A1), Harvey et al. (see “Fibre optics sensors in tear electrolyte analysis: Towards a novel point of care potassium sensor” attached), and Grenon et al. (US 2007/0060988 A1).
Regarding claim 1, Linder discloses a moldable warming device with a miniature harmonic resonance frequency vibrating generator (eye treatment mask device to deliver heat and mechanical, including vibration, therapies to the eye) (Figs. 2, 10; abstract; col. 8, lines 53-55; col. 10, lines 24-26), the moldable warming device comprising: 
a heating element (temperature delivery module 320 to provide heating) (Fig. 3; col. 9, lines 10-14; col. 13, lines 28-35); 
the miniature harmonic resonance frequency vibrating generator (mechanical module with motor 360 to provide higher frequency vibration) (Fig. 3; col. 10, lines 24-26; col. 13, lines 45-49); 
a reusable mask configured to hold the moldable heating disc and the miniature harmonic resonance frequency generator for use in parallel utility (mask to hold the modules during use) (Fig. 2; col. 13, lines 1-4);
and a controller (programmable controller 350 to control operating parameters of the temperature delivery and mechanical stimulation) (Fig. 3; abstract; col. 5, lines 1-6), 

and 2#8175134.1wherein the controller is configured to control the transfer of heat by the moldable heating disc and the transfer of harmonic vibration energy by the miniature harmonic resonance frequency vibrating generator across the entire eyelid surface and the user's Meibomian glands (programmable controller to control operating parameters of the temperature delivery and mechanical stimulation depending upon the diagnosis of conditions such as dry eye) (Fig. 6A; abstract; col. 5, lines 1-6; col. 14, lines 65-67; col. 15, lines 1-15).
Linder is silent on the heating element being a moldable heating disc.
However, Linder does teach the heating module can be electrically powered with battery or USB (Linder; col. 9, lines 10-14). Moreover, Devine teaches an eye mask for dry eye (Devine; title) which comprises an electrical lead with a connector (wires 140 connected to power) (Devine; Figs. 1, 3; para. [0013]) configured to electrically power the moldable heating disc (eye shaped portion 310, 330 which electrically produces heat, and includes a flexible substrate 420) (Devine; Figs. 3-4, para. [0018]; para. [0020]; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder device to substitute the heating element of Linder for the moldable heating disk, as taught by Devine, for the purpose 
Linder does not teach a microfluidic device configured to detect real time changes in proteins, biomarkers, or lipids included in a user's individual Meibomian fluid and fluid flow changes in a user's Meibomian glands, the microfluidic device comprising a chemical sensor, and 2#8175134.1wherein the controller is configured to control the transfer of heat by the moldable heating disc and the transfer of harmonic vibration energy by the miniature harmonic resonance frequency vibrating generator across the entire eyelid surface and the user's Meibomian glands based on the real time changes in the proteins, biomarkers, or lipids included in the user's individual Meibomian fluid and fluid flow changes in the user's Meibomian glands.
However, Abreu teaches a contact device for the eye to detect physical and chemical parameters of the body (Abreu; abstract) including a microfluidic device (microfluidic ICL) (Abreu; Figs. 72A, 73A-73C; paras. [1024-1025]) configured to detect real time changes in proteins, biomarkers, or lipids included in a user's individual Meibomian fluid (chemical and biochemical analysis can be performed in a continuous manner with a continuous flow from the eye to the ICL; as the ICL in performing analysis on the liquid of the eye, Meibomian fluid would be included as Meibomian fluid is naturally mixed with tear fluid) (Abreu; para. [0240]) and fluid flow changes in a user’s Meibomian glands (Meibomian fluid is naturally used to prevent the eye from drying out by preventing tear evaporation; a decrease in the eye’s fluid flow sensed by the ICL would thus be indicative of a decrease in Meibomian fluid flow as less tears means the tears are evaporating, thus there must be less Meibomian fluid being excreted to prevent that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder device to include a microfluidic device, as taught by Abreu and Harvey, for the purpose of providing a suitable monitoring means for measuring the chemical composition of the patient’s eye to diagnose or indicate whether a patient has an ocular disorder or an eye condition, such as dry eye or a Meibomian gland dysfunction (Abreu, paras. [0102-0103]; Harvey, page 139 left column second 
Linder does not teach the controller is a pulse width modulation controller.
However, Grenon teaches an apparatus for treating eyes (Grenon; abstract; para. [0004]) wherein the controller for providing heat and vibration is a pulse width modulation controller (same regulating element 38 under computer control operates the temperature element and vibratory element, and can use pulse width modulation) (Grenon; Fig. 20; para. [0032]; para. [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder controller to be a pulse width controller, as taught by Grenon, for the purpose of enabling the device to regulate the amount of heat applied to a user such that treatment can start at a lower temperature and be raised over time, thereby increasing patient comfort (Grenon; para. [0083]).
Regarding claim 2, the modified Linder device teaches wherein the moldable heating disc is comprised of a polymer resulting in a pliable and strong moldable material having high shape retention characteristics (polyimide is used for the flexible substrate and is a type of polymer, and thus would inherently have the claimed characteristics) (Devine; para. [0020]).
Regarding claim 7, the modified Linder device teaches wherein the miniature harmonic resonance frequency vibrating generator is preset to a defined harmonic resonance frequency 
Regarding claim 11, the modified Linder device teaches wherein the chemical sensor is configured to detect a tissue response to the preset harmonic resonance frequency (chemical and biochemical analysis can be performed in a continuous manner with a continuous flow from the eye to the ICL, thus the analysis would be able to detect a tissue response as it occurs due to the treatment performed by the Hasegawa device) (Abreu; para. [0240]).
Regarding claim 12, the modified Linder device teaches wherein the chemical sensor is configured to map a biochemical makeup of the user's Meibomian lipids or glands (On page 18 lines 10-12 of the Applicant’s specification, the term “mapping” appears to mean “tracking” or “recording” as there is not mention of something in which different positions on the eye being tested for fluids. As such, under Broadest Reasonable Interpretation, Abreu teaches chemicals in the tear film are continuously recorded and monitored) (Abreu; para. [0108]).
Regarding claim 14, the modified Linder device teaches wherein the moldable warming device comprises an eye patch (single eyepiece to contact a single eye) (Linder; col. 13, lines 10-16).
Regarding claim 15, the modified Linder device teaches the invention as previously claimed, but does not teach wherein the reusable mask comprises one of breathable cotton, linen, bamboo, or hemp.
However, Devine further teaches wherein the reusable mask comprises breathable cotton (covering 120 formed by cotton cloth) (Devine; para. [0015]).

Regarding claim 23, the modified Linder device teaches wherein the coupling agent material transmits a mechanical response to the eyelid surface and the Meibomian glands (Linder hydrogel is inherently capable of transmitting vibrations).
Regarding claim 24, the modified Linder device teaches wherein the coupling agent material is a single use, disposable sterile or non-sterile component (Linder hydrogel could be sterilized or not, and is disposable), but does not teach it is single use. However, it would be obvious to one or ordinary skill to design the Linder coupling agent to be single use in order to prevent contamination.
Regarding claim 25, the modified .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Devine, Abreu, Harvey, and Grenon as applied to claim 2 above, and further in view of Otto et al. (US 2006/0073324 A1).
Regarding claim 3, the modified Linder device teaches the invention as previously claimed, but does not teach wherein the moldable heating disc comprises a single-use heating disc, wherein the polymer is manufactured to provide the moldable heating disc with a 20-80% pore volume, resulting in high porosity in the moldable heating disc.
However, Linder does teach wherein the heating module can use an exothermic chemical reaction to generate the heat (Linder; col. 9, lines 21-26). Moreover, Otto teaches an exothermic article comprised of an iron powder in an expanded polymer film casing (Otto; abstract; para. [0007]; paras. [0010-0011]; para. [0021]) wherein the moldable heating disc (conformable exothermic disk) (Otto; para. [0065]) comprises a single-use heating disc (the exothermic reaction of iron oxidization utilized cannot be reversed without extremely high temperatures to burn off the oxygen, and thus the device can effectively only be used once by a consumer), wherein the polymer is manufactured to provide the moldable heating disc with a 20-80% pore volume, resulting in high porosity in the moldable heating disc (20%, 50%, 80% porosity of the expanded polymer) (Otto; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder device by adding an additional moldable heating disc comprising a single-use heating disc, wherein the polymer is manufactured to provide the moldable heating disc with a 20-80% pore volume, resulting in 
Regarding claim 4, the modified Linder device teaches wherein the moldable heating disc is infused with a heating material (metal powder such as iron powder to be oxidized) (Otto; abstract; para. [0031]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Devine, Abreu, Harvey, Grenon, and Otto as applied to claim 4 above, and further in view of Huang (CN 104146812, see attached for translation).
Regarding claim 5, the modified Linder device teaches the invention as previously claimed, including wherein the heating material is characterized by a reaction 4Fe(s) + 3O2(g) >> 2Fe2O3(s) (iron powder is oxidized) (Otto; abstract; para. [0031]), but does not teach a ratio of ingredients and produces a heater temperature for the time duration of 10-20 minutes necessary for a patient therapeutic effect.
However, Huang teaches a self-heating film for the face (self-heating film applied to the skin of the face) (Huang machine translation; abstract, lines 1 and 8) including a ratio of ingredients and produces a heater temperature for the time duration of 10-20 minutes necessary for patient therapeutic effect (10-25 minutes) (Huang machine translation; page 8, para. [0002], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating material of the modified Linder device to be comprised of ratio of ingredients and produce a heater temperature for the time duration of 10-20 minutes necessary for patient therapeutic effect, as taught by Huang, .
Claims 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Devine, Abreu, Harvey, and Grenon as applied to claims 1 and 14 above, and further in view of Hasegawa (US 2003/0056281 A1).
Regarding claim 6, the modified Linder device teaches the invention as previously claimed, but does not teach wherein the moldable heating disc comprises a defined pocket indentation for holding the miniature harmonic resonance frequency vibrating generator.
However, Hasegawa teaches an eye mask with self-heating members and vibrators (Hasegawa; abstract) wherein the moldable heating disc comprises a defined pocket indentation for holding the miniature harmonic resonance frequency vibrating generator (eye pad 20 which is warmed as a part of warming member 21 defines a pocket of space in which the micro-vibrating device 30 resides) (Hasegawa; Fig. 9; para. [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder moldable heating disc to include a defined pocket indentation for holding the miniature harmonic resonance frequency vibrating generator, as taught by Hasegawa, for the purpose of providing a specific structure suitable for holding the vibration generator inside a mask for treating a user’s eye.
Regarding claim 16, the modified 
Regarding claim 17, the modified Linder device teaches wherein the moldable warming device comprises one or two pockets for holding the moldable heating disc without the miniature harmonic resonance frequency vibrating generator (housing portion 19 houses the exothermic bodies 23 encased in film 22 of warming member 21, without the vibrators 30) (Hasegawa; Figs. 8-9).
Regarding claim 18, the modified Linder device does not teach wherein the moldable warming device further comprises a vibration transfer facilitating material including a metal wire woven into the one of the breathable cotton, linen, bamboo, or hemp.
However, Hasegawa further teaches wherein the moldable warming device further comprises a vibration transfer facilitating material including a metal wire (the mask includes magnetic bodies 13, which can be wires, between the vibrator 30 and the user’s eyes) (Hasegawa; Figs. 8-9; para. [0010]; para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder mask to include a vibration transfer facilitating material including a metal wire, as taught by Hasegawa, for the purpose of providing the device with a means to restore eye fatigue, ocular functions and various kinds of ocular diseases (Hasegawa; para. [0012]). With this modification, the modified Linder device would thus teach wherein the moldable warming device further comprises a vibration transfer facilitating material including a metal wire woven into the breathable cotton (Hasegawa magnetic bodies 13 as wires would be woven into the Kinder device mask, which was previously modified by Devine to be made of cotton) (Linder, Fig. 2; Hasegawa, Figs. 8-9, para. [0010], para. [0050]; Devine, para. [0015]).
Regarding claim 19, the modified Linder device teaches wherein the moldable warming device further comprises an electrical lead with a connector configured to drive both the miniature harmonic resonance frequency vibrating generator and the moldable heating disc (programmable controller controls the operating parameters of both the temperature delivery and mechanical stimulation, and thus would require electrical leads with connectors to both these modules; alternatively, a USB and cable provides electrical power to both the mask modules) (Linder, Fig. 6A, abstract, col. 5 lines 1-6, col. 9 lines 10-14, col. 11 lines 54-61, col. 14 lines 65-67, col. 15 lines 1-15; Devine, Fig. 2, para. [0016]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Devine, Abreu, Harvey, and Grenon as applied to claim 7 above, and further in view of Korb et al. (US 8,025,689 B2).
Regarding claim 8, the modified Linder device teaches the invention as previously claimed, but is silent on wherein the preset harmonic resonance frequency includes frequencies selected from the group consisting of 2 Hz-270 Hz, 15 Hz-40 Hz and 30 Hz-60 Hz.
However, Korb teaches an apparatus for treating Meibomian glands (Korb; title; abstract) wherein the preset harmonic resonance frequency includes frequencies selected from the group consisting of 2 Hz-270 Hz, 15 Hz-40 Hz and 30 Hz-60 Hz (51 Hz or 118 Hz were frequencies shown to be clinically effective) (Korb; col. 7, lines 24-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset harmonic resonance frequency of the Linder device to include frequencies selected from the group consisting of 2 
Regarding claim 9, the modified Linder device teaches wherein the miniature harmonic resonance frequency vibrating generator is preset to the preset harmonic resonance frequency for each patient determined by a health care provider  (physician determines frequency for treatment) (Korb; col. 7, lines 24-45).
Regarding claim 10, the modified Linder device teaches wherein the miniature harmonic resonance frequency vibrating generator is preset to the preset harmonic resonance frequency determined using an in office, variable harmonic resonance frequency vibrating generator configured to test the available resonance frequencies to identify the individual patient's therapeutic frequency for tear stabilization and flow of meibom from the user's Meibomian glands (The limitation of the vibrating generator being an “in office” generator and configured to test available frequencies is being interpreted as intended use.).
However, Korb further teaches determining a frequency to use on a patient to treat an obstructed Meibomian gland (Korb; col. 7, lines 24-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder device to include a step of determining a treatment frequency, as taught by Korb, for the purpose of providing a more effective treatment to a user (Korb; col. 7, lines 24-45). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Devine, Abreu, Harvey, and Grenon as applied to claim 1 above, and further in view of Coffey et al. (US 2009/0293859 A1).
Regarding claim 20, the modified Linder device teaches the invention as previously claimed, but does not teach wherein the moldable heating disc comprises nano-particles of ferrous or non-ferrous metals to facilitate both heat transfer and harmonic resonance frequency transfer to the user's Meibomian glands.
However, Linder does teach wherein the heating module can use an exothermic chemical reaction to generate the heat (Linder; col. 9, lines 21-26). Moreover, Coffey teaches a portable heating apparatus (Coffey; title; abstract) including a moldable heating disc (fuel mass 32 can be in a flat circular shape) (Coffey; Figs. 3-4; para. [0069]) which uses iron nanopowder as fuel to react with oxygen to produce heat (Coffey; abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Linder device by adding an additional moldable heating disc comprising iron nanopowder, as taught by Coffey, for the purpose of enabling a user to use the modified Linder mask for heating in the absence of electricity, as well for this moldable heating disk to lower the energy required to initiate and sustain the oxidation of the metal (Coffey; para. [0053]). With this modification, the modified Linder device would thus teach wherein the moldable heating disc comprises nano-particles of ferrous metals to facilitate both heat transfer and harmonic resonance frequency transfer to the user's Meibomian glands (the iron nanoparticles of the portable heater are ferrous and have the nano-particle structure as claimed, and would thus function to facilitate heat transfer and frequency transfer as claimed) (Coffey; abstract).
Regarding claim 21, the modified Linder device teaches wherein the moldable heating disc comprises nano-particles of ferrous or non-ferrous metals and nano- ceramic particles to .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
On page 9 is the first three paragraph of the Applicant’s remarks, the Applicant argues that claim 5 has been amended to overcome the 35 U.S.C. 112(b) rejection of the previous office action. The Examiner agrees, and has thus withdrawn that rejection. 
Applicant’s arguments with respect to claim 1 on pages 10-13 and 16-17 of the Applicant’s remarks regarding the pulse width modulation controller as newly claimed have been considered but are moot in view of new grounds of rejection with Linder reference in view of Devine, Abreu, Harvey, and the new additional Grenon reference being used in the current rejection as discussed above.
On page 14 in the last paragraph and page 15 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Harvey reference fails to describe or suggest the measurement of production or excretion of oils from the Meibomian glands or anything related to the lipid layer of the tear film, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Claim 1 does not require oils or lipids to be detected, as claim 1 lines 7-8 recite, “…configured to detect real time changes in proteins, biomarkers, or lipids”. The use of the term “or” means lipids are optionally detectable by the microfluidic sensor. Thus, as Harvey teaches sensing electrolytes or chemicals (i.e. biomarkers) 
On page 15 in the last paragraph and page 16 in the first paragraph of the Applicant’s remarks, the Applicant argues that the condition being sensed in Harvey as Meibomian gland dysfunction is improper hindsight, as neither Abreu nor Harvey describe Meibomian fluid, Meibomian glands, or Meibomian gland dysfunction. However, the Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, Abreu teaches a device to be used on an eye in order to diagnose ocular and systemic disorders and the like (Abreu; abstract), and in doing so is capable of sensing electrolytes such as potassium and calcium (Abreu; para. [0231]). Dry eye, or Meibomian gland dysfunction, is a specific type of ocular disorder. Therefore, when combined with Harvey which teaches an electronic device used on a patient’s eye (Harvey; abstract) wherein the chemical sensor is used to detect changes in the user's Meibomian fluid by way of sensing chemicals such as potassium and calcium, which are indicative of dry eye, or Meibomian gland dysfunction (device to detect electrolytes such as potassium and calcium in tears for diagnosing dry eye, or Meibomian gland dysfunction) (Harvey; Figs. 5-6; abstract; page 139, left column, second paragraph), it can be seen that the Abreu device would be capable of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785